DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 3, 7, 10, 14, 17 and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Priyadarshi (US 2019/0087192).
Regarding claim(s) 1, 8 and 15, Priyadarshi teaches:
A method comprising: identifying a first load instruction to load a first data as a pointer load instruction based on one or more previously executed data load instructions associated with the first load instruction, 	Fig. 1 and [0004] shows that Load 2 is a load instruction for loading data from an address determined by register x5, wherein the content of register x5 is determined by a different load instruction, Load 1. In this instance, Load 1 is alternatively referred to as a parent or producer load instruction of the data-dependent load instruction Load 2. The sequence of the parent and data-dependent load instructions, Load 1 and Load 2 in instruction sequence 100 is referred to as an instruction slice.
wherein each previously executed data load instruction caused access to a second memory address located in a same cache line as a first memory address identified by the first data; and 	Fig. 1 and [0004] shows that Load 2 is a load instruction for loading data from an address determined by register x5, wherein the content of register x5 is determined by a different load instruction. [0007] shows that for a second occurrence of the qualified load instruction, an instruction slice is constructed from the information in the commit buffer to form a slice payload. [0030] shows that slice cache 207 comprises mechanisms for caching or storing the slice payload for load instructions identified or predicted to be a data-dependent load instruction.
detecting an upcoming execution of the first load instruction and responsively prefetching the first data for the first load instruction and a second data for a next data load instruction associated with the first load instruction, wherein a location of the second data is identified based on the first data and the second data prefetched prior to an execution of the next data load instruction.	Fig. 3 and [0036] shows that the next or second time the qualified load instruction is encountered in an instruction sequence executed by processor 202, consulting concurrent slice list 304 would reveal that a slice construction effort for the qualified load instruction is to be started. [0007] shows that for a second occurrence of the qualified load instruction, an instruction slice is constructed from the information in the commit buffer to form a slice payload. A pre-execution engine pre-executes the instruction slice based on the slice payload to determine an address from which data is to be fetched for execution of a third and any subsequent occurrences of the qualified load instruction. The data is prefetched from the determined address for the third and any subsequent occurrence of the qualified load instruction.
	
Regarding claim(s) 2, 9 and 16, Priyadarshi teaches:
wherein the first memory address is a same memory address as the second memory address.	Fig. 1 and [0004] shows that Load 2 is a load instruction for loading data from an address determined by register x5, wherein the content of register x5 is determined by a different load instruction.
	
Regarding claim(s) 4, 11 and 18, Priyadarshi teaches:
further comprising: tracking a number of previously executed data load instruction associated with the first instruction.	Fig. 3 and [0036] shows that concurrent slice list 304 is configured to store the program counter values (PCs) of qualified load instructions for which slice construction has been enabled in commit buffer 302. An entry in concurrent slice list 304 is created the first time a qualified load instruction is encountered in an instruction sequence executed by processor 202. Thus, the next or second time the qualified load instruction is encountered in an instruction sequence executed by processor 202, consulting concurrent slice list 304 would reveal that a slice construction effort for the qualified load instruction is to be started, and a slice payload is created and stored in slice cache 207.
	
Regarding claim(s) 5, 12 and 19, Priyadarshi teaches:
further comprising: incrementing a counter for each previously executed data load instruction associated with the first instruction.	Fig. 3 and [0036] shows that concurrent slice list 304 is configured to store the program counter values (PCs) of qualified load instructions for which slice construction has been enabled in commit buffer 302. An entry in concurrent slice list 304 is created the first time a qualified load instruction is encountered in an instruction sequence executed by processor 202. Thus, the next or second time the qualified load instruction is encountered in an instruction sequence executed by processor 202, consulting concurrent slice list 304 would reveal that a slice construction effort for the qualified load instruction is to be started, and a slice payload is created and stored in slice cache 207.
	
Regarding claim(s) 6, 13 and 20, Priyadarshi teaches:
further comprising: identifying the first load instruction as a data load instruction when a counter value of the counter exceeds a specified threshold.	[0007] shows that for a second occurrence of the qualified load instruction, an instruction slice is constructed from the information in the commit buffer to form a slice payload. [0030] shows that slice cache 207 comprises mechanisms for caching or storing the slice payload for load instructions identified or predicted to be a data-dependent load instruction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133